Title: To Benjamin Franklin from Thomas Gilpin, [21] September 1770: extract
From: Gilpin, Thomas
To: Franklin, Benjamin


Philadelphia Sepr. [21,] 1770.
The silk business is in a fair way and I am convinced will be of consequence if attended to——there are also numbers of minor manufactures which would succeed if parliament would but lay on a few more duties, or as I may say bounties here, for such is the effect of their duties; it is nothing but the easy terms upon which we obtain all sorts of manufactures from abroad and the more free and relaxed life it affords that hinders our manufacturers from starting up and making a rapid progress. I should be glad to see the unanimity of the two countries restored and Great Britain succeed in her manufactures as we in ours and in our agriculture but no restrictions; at a meeting of the merchants here last night it was agreed to give notice to the other provinces of an intention to make some alterations in our own non-importation agreement so as to admit the importation of some articles which we cannot at present do without, and increase the restrictions upon others in order that it may not be said we cannot hold out until a change of ministry or policy takes place.
